                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UCP INTERNATIONAL COMPANY                          Case No. 3:18-cv-07579-WHO
                                         LIMITED, et al.,
                                   8                    Plaintiffs,                         ORDER DISMISSING COMPLAINT
                                   9                                                        WITH LEAVE TO AMEND
                                                 v.
                                  10                                                        Re: Dkt. No. 20
                                         BALSAM BRANDS INC., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          The facts underlying this case are all-too familiar to me. In the round-three twist of an

                                  15   ongoing dispute between these parties, plaintiffs UCP International Company Limited and Global

                                  16   United Enterprises Limited (collectively, “UCP”) bring tort and unfair competition claims against

                                  17   defendants Balsam Brands Inc. and Thomas Harman (collectively, “Balsam”). The claims at the

                                  18   very least relate to litigation that took place before me beginning in October 2015. In that case,
                                  19   Balsam sued Cinmar, LLC and Frontgate Marketing, Inc. (collectively, “Frontgate”) for patent

                                  20   infringement (among other claims) relating to the sale of invertible artificial Christmas trees. The

                                  21   trees at issue were made by UCP—Balsam’s chief competitor in the artificial Christmas tree

                                  22   market—and Frontgate was their exclusive seller. A year later Balsam and Frontgate stipulated to

                                  23   dismissal with prejudice, and a day after that, UCP filed a complaint against Balsam seeking

                                  24   declaratory judgment of non-infringement. In the second case, I granted summary judgment in

                                  25   favor of UCP.

                                  26          Now UCP brings another set of allegations: that Balsam interfered with the relationship
                                  27   between UCP and Frontgate and, specifically, induced Frontgate to break its contract with UCP.

                                  28   Before me is Balsam’s motion to strike the complaint under California’s anti-SLAPP law on the
                                   1   grounds that the claims arise out of protected activity—namely, its conduct in filing, litigating, and

                                   2   settling the case against Frontgate. Neither party has made the showing necessary to achieve its

                                   3   desired result. Given my knowledge of these cases and for the reasons set forth below, I will

                                   4   dismiss UCP’s complaint but grant it leave to amend.

                                   5                                              BACKGROUND

                                   6            In October 2015, Balsam filed a complaint against Frontgate asserting claims for patent

                                   7   infringement, false marketing and advertising, and violations of California’s unfair competition

                                   8   and false advertising laws. 15-cv-4829 Complaint (“Frontgate Compl.”) [15-cv-48291 Dkt. No.

                                   9   1]. I denied Balsam’s motion for a temporary restraining order, and in September 2016 I issued a

                                  10   claim construction order. See Order Denying Motion for TRO [15-cv-4829 Dkt. No. 42]; Claim

                                  11   Construction Order [15-cv-4829 Dkt. No. 108]. In December 2016, I issued an order dismissing

                                  12   the case with prejudice in response to the parties’ stipulation requesting the same. Order of
Northern District of California
 United States District Court




                                  13   Dismissal [15-cv-4829 Dkt. No. 155].

                                  14            The day after the parties stipulated to dismissal of the Frontgate litigation, UCP filed a

                                  15   complaint against Balsam seeking a declaratory judgment on non-infringement. Second

                                  16   Complaint [16-cv-7255 Dkt. No. 72]. After a brief stint before a different judge on this court,3 the

                                  17   case returned to me and I granted summary judgment in favor of UCP. Order Granting Motion for

                                  18   Summary Judgment [16-cv-7255 Dkt. No. 118]. UCP then moved for attorney fees, seeking to

                                  19   collect not only for the second litigation but also for the Frontgate litigation. I concluded that

                                  20   UCP was not entitled to fees for the Frontgate litigation, to which it was not a party. Order

                                  21   Granting in Part and Denying in Part Motion for Fees (“Fees Order”) [16-cv-7255 Dkt. No. 146]

                                  22   7–11. I granted the motion for some aspects of Balsam’s conduct during the second litigation but

                                  23   denied the request under 35 U.S.C. section 285 because “Balsam’s litigation positions were not so

                                  24
                                       1
                                  25    Where a different case number is not specified, this Order refers to docket entries in the instant
                                       action.
                                  26   2
                                           Docket number 7 replaced the document that was incorrectly filed at docket number 1.
                                  27   3
                                         I recused myself after Balsam hired my old firm and former partner; the case was reassigned to
                                  28   the Honorable William Alsup; he disqualified my old firm and the case was related back to me.
                                       See 16-v-7255 Dkt. Nos. 71, 72, 74, 105, 106, 110, 113.
                                                                                        2
                                   1   meritless or objectively unreasonable to justify a finding of exceptionality under Section 285.” Id.

                                   2   at 12.

                                   3            UCP filed the instant action on December 17, 2018, and I found that it was related to the

                                   4   prior cases and should be reassigned to me. See Complaint (“Compl.”) [Dkt. No. 1]; Related Case

                                   5   Order [Dkt. No. 16]. On February 8, 2019, Balsam filed this motion to strike, and I heard

                                   6   argument on April 3, 2019. See Motion to Strike (“Mot.”) [Dkt. No. 20]; Minute Entry [Dkt. No.

                                   7   29].

                                   8                                           LEGAL STANDARD

                                   9            California Code of Civil Procedure section 425.16 is California’s response to “strategic

                                  10   lawsuits against public participation,” or SLAPP lawsuits. It was enacted “to provide a procedure

                                  11   for expeditiously resolving nonmeritorious litigation meant to chill the valid exercise of the

                                  12   constitutional rights of freedom of speech and petition in connection with a public issue.” Hansen
Northern District of California
 United States District Court




                                  13   v. California Dep’t of Corr. & Rehab., 171 Cal. App. 4th 1537, 1542–43 (2008). It provides that a

                                  14   cause of action against a person “arising from any act of that person in furtherance of the person’s

                                  15   right of petition or free speech under the United States Constitution or the California Constitution

                                  16   in connection with a public issue shall be subject to a special motion to strike, unless the court

                                  17   determines that the plaintiff has established that there is a probability that the plaintiff will prevail

                                  18   on the claim.” CAL. CIV. PROC. CODE § 425.16(b)(1). An “act in furtherance of the person’s right

                                  19   of petition or free speech under the United States Constitution or the California Constitution in

                                  20   connection with a public issue” includes:

                                  21               (1) any written or oral statement or writing made before a legislative, executive, or
                                                       judicial proceeding, or any other official proceeding authorized by law,
                                  22

                                  23               (2) any written or oral statement or writing made in connection with an issue under
                                                       consideration or review by a legislative, executive, or judicial body, or any other
                                  24                   official proceeding authorized by law,

                                  25               (3) any written or oral statement or writing made in a place open to the public or a
                                                       public forum in connection with an issue of public interest, or
                                  26
                                                   (4) any other conduct in furtherance of the exercise of the constitutional right of
                                  27
                                                       petition or the constitutional right of free speech in connection with a public issue
                                  28                   or an issue of public interest.

                                                                                           3
                                   1   CAL. CIV. PROC. CODE § 425.16(e).

                                   2           “When served with a SLAPP suit, the defendant may immediately move to strike the

                                   3   complaint under Section 425.16.” Hansen, 171 Cal. App. 4th at 1543. That motion is known as

                                   4   an anti-SLAPP motion. To determine whether an anti-SLAPP motion should be granted, the trial

                                   5   court must engage in a two-step process. “First, the defendant must make a prima facie showing

                                   6   that the plaintiff’s suit arises from an act in furtherance of the defendant’s rights of petition or free

                                   7   speech.” Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 595 (9th Cir. 2010) (citation and

                                   8   internal quotation marks omitted). “Second, once the defendant has made a prima facie showing,

                                   9   the burden shifts to the plaintiff to demonstrate a probability of prevailing on the challenged

                                  10   claims.” Id. “[T]he anti-SLAPP statute cannot be used to strike federal causes of action.” Hilton

                                  11   v. Hallmark Cards, 599 F.3d 894, 901 (9th Cir. 2010).

                                  12                                               DISCUSSION
Northern District of California
 United States District Court




                                  13           Balsam argues that UCP’s claims arise from its constitutionally protected activity of filing,

                                  14   litigating, and settling a patent case against Frontgate. UCP opposes on three grounds. First, the

                                  15   commercial speech exception to the anti-SLAPP law applies. Second, Balsam fails to show that

                                  16   the claims arise out of protected litigation and settlement activity. Third, even if it did, UCP’s

                                  17   claims are likely to prevail.

                                  18           Neither party has convinced me that it is entitled to the relief it seeks. Under the first

                                  19   prong of the Anti-SLAPP analysis, the commercial speech exception does not apply, and UCP’s

                                  20   claims appear inseparable from Balsam’s protected litigation conduct. But in assessing the

                                  21   probability UCP will prevail under the second prong, Balsam has only challenged the legal

                                  22   sufficiency of the complaint. Although I could—and would—conclude as a matter of law that the

                                  23   Frontgate litigation was not a sham and that the Noerr-Pennington doctrine applies, my analysis is

                                  24   constrained to the complaint’s sufficiency under Rule 12. Given these considerations, I will

                                  25   dismiss UCP’s complaint with leave to amend.

                                  26   I.      ARISING FROM A PROTECTED ACTIVITY
                                  27           “A claim arises from protected activity when that activity underlies or forms the basis for

                                  28   the claim.” Park v. Bd. of Trustees of California State Univ., 2 Cal. 5th 1057, 1062 (2017). The
                                                                                           4
                                   1   movant cannot meet its burden by merely showing that an action was filed after protected activity

                                   2   took place, even if the protected activity might have triggered the action. Navellier v. Sletten, 29

                                   3   Cal. 4th 82, 89 (2002). Instead, the arising from requirement is satisfied when “the defendant’s

                                   4   conduct by which plaintiff claims to have been injured falls within one of the four categories

                                   5   described in subdivision (e).” Park, 2 Cal. 5th at 1063 (emphasis in original) (internal quotation

                                   6   marks and citation omitted).

                                   7           Statements made in connection with civil litigation are protected. CAL. CIV. PROC. CODE §

                                   8   425.16(e)(2) (covering “any written or oral statement or writing made in connection with an issue

                                   9   under consideration or review by a legislative, executive, or judicial body, or any other official

                                  10   proceeding authorized by law”); see Adobe Sys. Inc. v. Coffee Cup Partners, Inc., No. C 11-2243

                                  11   CW, 2012 WL 3877783, at *17 (N.D. Cal. Sept. 6, 2012) (analyzing section 425.16(e)(2) in the

                                  12   context of patent litigation). Actions taken in connection with litigation can include the
Northern District of California
 United States District Court




                                  13   negotiation and execution of a settlement, although settlement agreements are not necessarily

                                  14   protected. See Navellier v. Sletten, 29 Cal. 4th 82, 90, 52 P.3d 703, 709 (2002) (discussing a

                                  15   release of claims in the context of an anti-SLAPP motion); United Tactical Sys., LLC v. Real

                                  16   Action Paintball, Inc., 143 F. Supp. 3d 982, 1001 (N.D. Cal. 2015) (noting that settlement

                                  17   agreements “are not necessarily protected activities” given the California Supreme Court’s

                                  18   warning that “a cause of action may be ‘triggered’ by protected activity without arising from it”).4

                                  19           UCP argues that the conduct alleged in the complaint does not arise from protected activity

                                  20   for two reasons. First, it falls under the commercial speech exception to the anti-SLAPP law.

                                  21   Second, while the conduct relates to litigation activity, it does not arise out of that activity.

                                  22           A.      Whether the Commercial Speech Exception Applies
                                  23           The California Legislature passed section 425.17 to exempt certain conduct from the anti-

                                  24   SLAPP law in response to its “disturbing abuse.” CAL. CIV. PROC. CODE § 425.17(a). A cause of

                                  25   action arising from commercial speech is falls under one such exemption when:

                                  26
                                  27   4
                                        UCP does not dispute this point. See Oppo. 8 (“In some circumstances settlement-related
                                  28   communications may be protected activities within the meaning of the anti-SLAPP statute.”).

                                                                                           5
                                                      (1) the cause of action is against a person primarily engaged in the
                                   1                  business of selling or leasing goods or services; (2) the cause of action
                                                      arises from a statement or conduct by that person consisting of
                                   2                  representations of fact about that person’s or a business competitor’s
                                                      business operations, goods, or services; (3) the statement or conduct
                                   3                  was made either for the purpose of obtaining approval for, promoting,
                                                      or securing sales or leases of, or commercial transactions in, the
                                   4                  person’s goods or services or in the course of delivering the person’s
                                                      goods or services; and (4) the intended audience for the statement or
                                   5                  conduct meets the definition set forth in section 425.17(c)(2).
                                   6
                                       Simpson Strong-Tie Co. v. Gore, 49 Cal. 4th 12, 30 (2010) (internal quotation marks and citation
                                   7
                                       omitted); see CAL. CIV. PROC. CODE § 425.17(c). The intended audience includes “an actual or
                                   8
                                       potential buyer or customer, or a person likely to repeat the statement to, or otherwise influence,
                                   9
                                       an actual or potential buyer or customer.” CAL. CIV. PROC. CODE § 425.17(c)(2). The exemption
                                  10
                                       “should be narrowly construed,” and the party claiming the exemption bears the burden of
                                  11
                                       showing that it applies. Simpson, 49 Cal. 4th at 22, 26.
                                  12
Northern District of California
 United States District Court




                                              UCP asserts that its complaint falls within this exception while Balsam argues that it fails
                                  13
                                       to show three of the four requirements. It is clear that UCP is “a person primarily engaged in the
                                  14
                                       business of selling or leasing goods or services,” a fact Balsam does not challenge. See Reply 2;
                                  15
                                       Simpson, 49 Cal. 4th at 30. UCP further satisfies the intended audience requirement given that
                                  16
                                       Frontgate was a buyer of Balsam’s trees and “[i]t is reasonable to believe that the defendant in a
                                  17
                                       lawsuit is an ‘intended audience’ of the representations made in a complaint.” Girafa.com, Inc. v.
                                  18
                                       Alexa Internet, Inc., No. C-08-02745 RMW, 2008 WL 4500858, at *5 (N.D. Cal. Oct. 6, 2008).
                                  19
                                              As pleaded, the complaint does not meet the other two requirements for this exception.
                                  20
                                       First, UCP has not alleged that its claims arise from representations of fact made by Balsam about
                                  21
                                       UCP products. See Tuck Beckstoffer Wines LLC v. Ultimate Distributors, Inc., 682 F. Supp. 2d
                                  22
                                       1003, 1012 (N.D. Cal. 2010) (noting that the party seeking to invoke the exception “[did] not refer
                                  23
                                       to a single statement [the other party] made about its own products or a competitor’s products”).
                                  24
                                       UCP argues that “[t]he causes of action arise from Balsam’s conduct and representations of fact
                                  25
                                       about UCP’s invertible trees to Frontgate” and cites to 14 paragraphs of the complaint. Oppo. 4.
                                  26
                                       But none of these paragraphs contains any representations of facts Balsam allegedly made about
                                  27
                                       UCP products. See Reply 2–3. Instead, they make references to Balsam’s knowledge about
                                  28
                                                                                         6
                                   1   UCP’s business relationship with Frontgate, Balsam’s settlement discussions with Frontgate, and

                                   2   the patent case between UCP and Balsam. See Compl. ¶¶ 19, 21–23, 25, 26, 31, 36, 38–41, 44–

                                   3   45.

                                   4           Second, UCP’s complaint does not clearly plead that Balsam’s statements were made for

                                   5   the purpose of promoting sales. Absent pleadings to the contrary, statements made in connection

                                   6   with litigation would seem to be made for litigation-related purposes. See Girafa.com, 2008 WL

                                   7   4500858, at *5 (finding “too attenuated” the assertion that representations made to plead a patent

                                   8   infringement claim were made for the purpose of promoting sales). The complaint does not

                                   9   clearly plead this theory.

                                  10           In the cases UCP cites, courts have applied the commercial speech exception to protect

                                  11   disputes that are more clearly commercial. See, e.g., E.D.C. Techs., Inc. v. Seidel, 225 F. Supp. 3d

                                  12   1058, 1065–66 (N.D. Cal. 2016) (applying the exception where the emails to customers had
Northern District of California
 United States District Court




                                  13   “inherently commercial elements” and thus sought to “retain customers, generate business, and

                                  14   secure sales”); Weiland Sliding Doors & Windows, Inc. v. Panda Windows & Doors, LLC, 814 F.

                                  15   Supp. 2d 1033, 1038 (S.D. Cal. 2011) (applying the exception where oral statements were made to

                                  16   customers that they could be sued if they purchased competitor products); United Tactical, 143 F.

                                  17   Supp. 3d at 1021 (applying the exception where false statements were made on a website about a

                                  18   competitor’s product). Without plausible allegations that Balsam made representations about UCP

                                  19   products for the purpose of promoting sales, and given that the exception should be construed

                                  20   narrowly, UCP has not persuaded me that it applies.

                                  21           B.      Whether the Claims are Independent of Balsam’s Litigation Activity
                                  22           A complaint that implicates protected activity is only a SLAPP if it arises out of that

                                  23   activity. See Park, 2 Cal. 5th at 1062. Where the parties have a dispute independent of the

                                  24   movant’s prior litigation activity, the court should deny the anti-SLAPP motion. Id. at 1063; see

                                  25   City of Cotati v. Cashman, 29 Cal. 4th 69, 79–80, 52 P.3d 695, 703 (2002). If “the prior claims

                                  26   [are] an essential part of the activity allegedly giving rise to liability,” the court should grant the

                                  27   anti-SLAPP motion. Park, 2 Cal. 5th at 1063; see Navellier v. Sletten, 29 Cal. 4th 82, 90 (2002)

                                  28   (noting that the claims would have no basis but for the lawsuit and actions taken in connection
                                                                                           7
                                   1   with it).

                                   2            Although the parties do not dispute that litigation and settlement are protected, they dispute

                                   3   whether the conduct at issue falls within the protection of section 425.16. Balsam argues that

                                   4   UCP’s claims are based on its initiation and settlement of the litigation against Frontgate, which is

                                   5   protected activity. Mot. 4. UCP counters that its claims “are based on Balsam’s decisions and

                                   6   actions—not speech or petitioning activity.” Oppo. 9. According to UCP, it “has not pleaded any

                                   7   causes of action against Balsam simply because it settled with Frontgate,” and its mention of

                                   8   protected litigation activity does not transform its cause of action into a SLAPP. Oppo. 7–8. It

                                   9   points to language in its complaint alleging that “Balsam removed UCP from the market, not by

                                  10   successfully litigating its claims against Frontgate, but rather by intentionally interfering with

                                  11   UCP’s contractual and business relationships.” Id. at 8; see Compl. ¶ 25.

                                  12            UCP’s claims appear inseparable from Balsam’s conduct during the Frontgate litigation.
Northern District of California
 United States District Court




                                  13   Balsam asserts that the counts are based not on the Frontgate settlement but on “the UCP-

                                  14   Frontgate Partnership Agreement and Balsam’s acts of contract-based interference.” Oppo. 11.

                                  15   But in its case against Frontgate, Balsam pursued as a remedy the removal of the trees from the

                                  16   market.5 Reply 6. It sought—and apparently achieved—the same during settlement. See Compl.

                                  17   ¶ 23. In other words, Balsam brought claims seeking a certain remedy, and it pursued that remedy

                                  18   through settlement. Framing these actions in terms of interference with contractual relations,

                                  19   interference with economic advantage, and unfair competition cannot divorce them from the

                                  20   protected litigation context.

                                  21            Instead, all of the alleged conduct that forms the basis of UCP’s complaint occurred during

                                  22   the litigation and settlement process. References to the litigation do more than provide “historical

                                  23   context.” See Oppo. 11. From the face of the complaint it appears the claims would have no basis

                                  24   apart from such conduct. See Navellier, 29 Cal. 4th at 90. This close tie shows that Balsam’s

                                  25   litigation and settlement with Frontgate are “an essential part of the activity allegedly giving rise

                                  26   to liability.” See Park, 2 Cal. 5th at 1063. Because Balsam has met its burden on this step, UCP

                                  27
                                       5
                                  28       15-cv-4829 Second Amended Complaint [Dkt. No. 117] Prayer for Relief.

                                                                                          8
                                   1   now has the burden to show that its claims are likely to prevail.

                                   2   II.    PROBABILITY UCP WILL PREVAIL
                                   3          As the Ninth Circuit most recently explained, there are two standards under which an anti-

                                   4   SLAPP motion is assessed in federal court. Planned Parenthood Fed'n of Am., Inc. v. Ctr. for

                                   5   Med. Progress, 890 F.3d 828, 833 (9th Cir.), amended, 897 F.3d 1224 (9th Cir. 2018). First, a

                                   6   defendant can challenge the legal sufficiency of the plaintiff’s claims under the standard of Federal

                                   7   Rule of Civil Procedure 12(b)(6). Id. Second, a defendant may challenge the factual sufficiency

                                   8   under Rule 56.6 Id.

                                   9          Balsam challenges only the legal sufficiency of UCP’s claims. Mot 1; Reply 10. UCP

                                  10   responds by pointing to the complaint and asserting that it is sufficient to withstand a Rule

                                  11   12(b)(6) motion. Oppo. 15. Balsam argues that the claims are nonetheless barred because the

                                  12   Noerr-Pennington doctrine and the California litigation privilege shield its litigation conduct from
Northern District of California
 United States District Court




                                  13   forming the basis for tort relief. Mot. 5–9.

                                  14          California Civil Code section 47 protects communications made in the context of a judicial

                                  15   proceeding. Cal. Civ. Code § 47. “The principal purpose of section 47(2) is to afford litigants and

                                  16   witnesses the utmost freedom of access to the courts without fear of being harassed subsequently

                                  17   by derivative tort actions.” Silberg v. Anderson, 50 Cal. 3d 205, 213 (1990), as modified (Mar. 12,

                                  18   1990) (internal citation omitted).

                                  19          Privilege is an affirmative defense. Beroiz v. Wahl, 84 Cal. App. 4th 485, 492 (2000). The

                                  20   Noerr-Pennington doctrine “shields lobbying and litigation activity” and serves as “immunity

                                  21   from liability, not from trial.” 7 Nunag-Tanedo v. E. Baton Rouge Par. Sch. Bd., 711 F.3d 1136,

                                  22   1140 (9th Cir. 2013). The activity is only shielded as long as it was not a “sham.” City of

                                  23   Columbia v. Omni Outdoor Advert., Inc., 499 U.S. 365, 380 (1991) (emphasis in original). “The

                                  24

                                  25   6
                                        A factual challenge requires the plaintiff to show that “sufficiently substantial evidence exists to
                                  26   support a judgment” in its favor. Planned Parenthood, 890 F.3d at 833.
                                       7
                                  27     The doctrine was originally limited to the antitrust context but now applies more broadly. See
                                       Theme Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d 991, 1008 (9th Cir. 2008) (intentional
                                  28   interference claims); Monolithic Power Sys., Inc. v. O2 Micro Int’l Ltd., No. C 04-2000 CW, 2007
                                       WL 801886, at *4 (N.D. Cal. Mar. 14, 2007) (UCL claims).
                                                                                          9
                                   1   ‘sham’ exception to Noerr encompasses situations in which persons use the

                                   2   governmental process—as opposed to the outcome of that process—as an anticompetitive

                                   3   weapon.” Id. The sham litigation exception does not apply so long as the party “was genuinely

                                   4   seeking governmental action.” Oregon Nat. Res. Council v. Mohla, 944 F.2d 531, 535 (9th Cir.

                                   5   1991) (citing Franchise Realty Interstate Corp. v. San Francisco Local Joint Exec. Bd. of

                                   6   Culinary Workers, 542 F.2d 1076, 1081 (9th Cir. 1976)).

                                   7            Specifically, the exception applies if the lawsuit (1) was objectively baseless and (2) was

                                   8   brought with an unlawful motive. Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures Indus., Inc.,

                                   9   508 U.S. 49, 60 (1993) (hereinafter “PRE”); Sosa v. DIRECTV, Inc., 437 F.3d 923, 938 (9th Cir.

                                  10   2006). Litigation is objectively baseless if “no reasonable litigant could realistically expect

                                  11   success on the merits.” PRE, 508 U.S. at 60. Litigation is brought with an unlawful motive if it

                                  12   “conceals an attempt to interfere directly with the business relationships of a competitor.” Id. at
Northern District of California
 United States District Court




                                  13   60–61 (internal citation omitted). Where claims are based on activities shielded by Noerr-

                                  14   Pennington immunity, the plaintiff must plead the sham litigation exception with specificity.

                                  15   Oregan Nat. Res., 944 F.2d at 534–35; see also Formula One Licensing v. Purple Interactive, No.

                                  16   C 00-2222 MMC, 2001 WL 34792530, at *2 (N.D. Cal. Feb. 6, 2001) (dismissing claims with

                                  17   leave to amend where the sham pleadings alleged only a “meritless trademark infringement

                                  18   action . . . alleging the infringement of unenforceable, generic marks”).

                                  19            Balsam asserts that the Noerr-Pennington doctrine clearly applies from the face of the

                                  20   complaint and that UCP has not pleaded the sham exception with particularity. Mot. 7; Reply 10.

                                  21   Further, Balsam raises my prior determination that its infringement theories were “not so meritless

                                  22   or objectively unreasonable” as to justify attorney fees in the second litigation, and thus there is no

                                  23   way UCP can prove those theories were “objectively baseless” in the Frontgate litigation. Mot. 7;

                                  24   see Fees Order 11. UCP argues that it does plead sham litigation with sufficient particularity and

                                  25   that evidence and factual development are necessary for me to evaluate Noerr-Pennington’s

                                  26   application.

                                  27            UCP makes allegations about the Frontgate litigation in paragraph 40 of the complaint. It

                                  28   reads:
                                                                                         10
                                   1                  UCP is informed and believes that Balsam threatened Frontgate with
                                                      protracted litigation and resulting disruption to Frontgate’s business
                                   2                  although it knew, or should have known, that its patent infringement
                                                      allegations against UCP’s trees were unsupported or false. Balsam
                                   3                  knew that it lacked standing to sue Frontgate, and that it could recover
                                                      no damages from Frontgate. Yet, Balsam insisted that high-level
                                   4                  Frontgate executives be deposed and trial be conducted, although
                                                      Defendants had no reasonable grounds for believing their
                                   5                  representations to be true. Defendants created an intolerable nuisance
                                                      in litigation to convince Frontgate that it was cheaper to settle with
                                   6                  Defendants rather than litigation. The Claim Construction Order
                                                      barred any reasonable claim of infringement, and after the order was
                                   7                  issued Balsam’s continued litigation was objectively baseless.
                                                      Balsam’s campaign of unfounded conduct was wrongful conduct
                                   8                  beyond the interference itself.
                                   9   Compl. ¶ 40. The next paragraph alleges that Balsam’s “actions were designed to disrupt the
                                  10   business relationships between UCP and Frontgate.” Id. ¶ 41.
                                  11          As the trial judge in the Frontgate litigation and the subsequent declaratory judgment
                                  12   action involving the same patents, I am intimately familiar with the legal positions Balsam took in
Northern District of California
 United States District Court




                                  13   both. I have sufficient knowledge to assess the legal merit of the predicate suit in this case. See
                                  14   Boulware v. State of Nev., Dep’t of Human Res., 960 F.2d 793, 797 (9th Cir. 1992) (“[C]ourts
                                  15   frequently have approached sham claims by attempting to assess the objective legal merit of the
                                  16   predicate suit.”). I can and would decide as a matter of law that the litigation was not objectively
                                  17   baseless. See PRE, 508 U.S. at 60; Fees Order 13 (concluding that Balsam’s defense in the second
                                  18   litigation was not objectively unreasonable or frivolous under 35 U.S.C. section 285). The
                                  19   Supreme Court has explicitly held that the PRE sham standard is narrower than the section 285
                                  20   standard under which I evaluated Balsam’s litigation positions in the second case. See Octane
                                  21   Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554–57 (2014) (declining to import
                                  22   the PRE standard into section 285 because the risk to the rights Noerr-Pennington protects is
                                  23   much greater than the risk of bearing the costs of a lawsuit).
                                  24          But Balsam challenged only the legal sufficiency of the complaint. Given the nature of the
                                  25   challenge and UCP’s representations at the hearing that it can plead additional facts to invoke the
                                  26   commercial speech exception to the anti-SLAPP law, it would not be appropriate to consider a
                                  27   summary-judgment-type challenge at this time.
                                  28
                                                                                        11
                                   1                                         CONCLUSION

                                   2         For the reasons set forth above, Balsam’s motion to strike is DENIED. UCP’s complaint is

                                   3   DISMISSED WITH LEAVE TO AMEND.

                                   4         IT IS SO ORDERED.

                                   5   Dated: May 6, 2019

                                   6

                                   7
                                                                                               William H. Orrick
                                   8                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    12
